DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 12, 2021, March 15, 2021, April 8, 2021, May 6, 2021, August 12, 2021, November 8, 2021, January 28, 2022, April 29, 2022, and May 31, 2022, comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17/162,573.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in U.S. Patent Application No.17/162,573, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of U.S. Patent Application No.17/162,573. Claim 1 of the present application recites:  A system comprising (Claim 1 of U.S. Patent Application No.17/162,573 recites: A system comprising); a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor, the at least one data processor configured to receive data characterizing an image from the image sensor, the image characterizing a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data (Claim 1 of U.S. Patent Application No.17/162,573 recites: a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor and configured to receive data characterizing an image from the image sensor, the image characterizing a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data); a first server operatively connected to the at least one data processor and configured to (Claim 1 of U.S. Patent Application No.17/162,573 recites: a server operatively connected to the at least one data processor and configured to); receive the determined identity information from the at least one data processor (Claim 1 of U.S. Patent Application No.17/162,573 recites: receive the determined identity information from the at least one data processor); access a database operatively connected to the first server and storing features associated with unique identifiers of fuel dispenser users (Claim 1 of U.S. Patent Application No.17/162,573 recites: access a first database operatively connected to the server and containing features associated with unique identifiers of fuel dispenser users); determine whether the identity information matches a feature stored in the database (Claim 1 of U.S. Patent Application No.17/162,573 recites: determine whether the identity information matches a feature stored in the first database); and in response to determining that the identity information matches the feature stored in the database, retrieve the unique identifier associated with the matched feature from the database (Claim 1 of U.S. Patent Application No.17/162,573 recites: and in response to determining that the identity information matches the feature stored in the first database, retrieve the unique identifier associated with the matched feature from the first database); and a second server operatively connected to the at least one data processor and configured to (Claim 1 of U.S. Patent Application No.17/162,573 recites: access a second database containing one or more user profiles characterizing the fuel dispenser users, the user profiles associated with unique identifiers of the fuel dispenser users); receive the unique identifier (Claim 1 of U.S. Patent Application No.17/162,573 recites: determine whether the retrieved unique identifier matches one or more of the unique identifiers associated with one or more of the user profiles stored in the second database); determine a targeted communication based on the provided unique identifier (Claim 1 of U.S. Patent Application No.17/162,573 recites: in response to determining that the unique identifier matches a unique identifier associated with one or more of the user profiles, retrieve the user profile from the second database); and provide the targeted communication to the at least one data processor for display on the display screen (Claim 1 of U.S. Patent Application No. 17/162,573  recites: and provide the user profile to the at least one data processor of the fuel dispenser, wherein the user profile includes fueling preferences of the customer, wherein the at least one data processor of the fuel dispenser is configured to determine a fueling preferences screen based on the fueling preferences and to provide the fueling preferences screen to the display screen for viewing by the person).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of U.S. Patent Application No. 17/162,573 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of U.S. Patent Application No. 17/162,573. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-20 respectively of U.S. Patent Application No. 17/162,573. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-10 and 15-17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Pugh (U.S. Patent Application Publication No. US 2016/0171472 A1) (hereafter referred to as “Pugh”).  
	With regard to claim 1, Pugh describes a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor, the at least one data processor configured to receive data characterizing an image from the image sensor, the image characterizing a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data (refer for example to paragraphs [0098] and [0136]); a first server operatively connected to the at least one data processor and configured to (refer for example to paragraphs [0020] and [0021]) receive the determined identity information from the at least one data processor, access a database operatively connected to the first server and storing features associated with unique identifiers of fuel dispenser users, determine whether the identity information matches a feature stored in the database, and in response to determining that the identity information matches the feature stored in the database, retrieve the unique identifier associated with the matched feature from the database (refer for example to paragraphs [0070], [0072], [0075], [0082], [0099], [0104] and [0105]); and a second server operatively connected to the at least one data processor and configured to (refer for example to paragraphs [0023] and [0024]) receive the unique identifier, determine a targeted communication based on the provided unique identifier, and provide the targeted communication to the at least one data processor for display on the display screen (refer for example to paragraphs [0072], [0074], [0092] and [0093]).
As to claim 2, Pugh describes wherein the targeted communication is an advertisement characterizing a product and/or a service for sale at a store located at a fueling station where the fuel dispenser is located (refer for example to paragraphs [0098] and [0136]).
With regard to claim 7, Pugh describes wherein the determination of the targeted communication comprises querying the first server for a user profile associated with the unique identifier, the user profile including customer data characterizing the person, receiving the user profile from the first server, and generating the targeted communication based on the customer data (refer for example to paragraphs [0070], [0072], [0075], [0082], [0099], [0104] and [0105]).
As to claim 8, Pugh describes wherein the determination of the targeted communication comprises receiving the customer-related data characterizing the person and associated with the unique identifier, and generating the targeted communication based on the customer-related data (refer for example to paragraphs [0070], [0072], [0075], [0082], [0099], [0104] and [0105]).
In regard to claim 9, Pugh describes a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor, the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data (refer for example to paragraphs [0098] and [0136]); a server operatively connected to the at least one data processor and configured to (refer for example to paragraphs [0020] and [0021]) receive the determined identity information from the at least one data processor, and determine a unique identifier based on the identity information and associated with the customer, determine a targeted communication based on the provided unique identifier (refer for example to paragraphs [0070], [0072], [0075], [0082], [0099], [0104] and [0105]); and provide the targeted communication to the at least one data processor for display on the display screen (refer for example to paragraphs [0072], [0074], [0092] and [0093]).
With regard to claim 10, Pugh describes wherein the targeted communication is an advertisement characterizing a product and/or a service for sale at a store located at a fueling station where the fuel dispenser is located (refer for example to paragraphs [0098] and [0136]).
In regard to claim 15, Pugh describes wherein the determination of the targeted communication comprises querying the at least one server for a user profile associated with the unique identifier, the user profile including customer data characterizing the person, receiving the user profile from the at least one server, and generating the targeted communication based on the customer data (refer for example to paragraphs [0070], [0072], [0075], [0082], [0099], [0104] and [0105]).
With regard to claim 16, Pugh describes wherein the determination of the targeted communication comprises receiving the customer-related data characterizing the person and associated with the unique identifier, and generating the targeted communication based on the customer-related data (refer for example to paragraphs [0070], [0072], [0075], [0082], [0099], [0104] and [0105]).
As to claim 17, Pugh describes at least one data processor and memory storing instructions configured to cause the at least one data processor to perform operations comprising receiving identity information characterizing an identity of a person, the identity information determined from data characterizing an image, the image acquired by an image sensor and characterizing a visual depiction of the person (refer for example to paragraphs [0098] and [0136]); accessing a database that includes features associated with unique identifiers of fuel dispenser users (refer for example to paragraphs [0020] and [0021]), determining whether the received identity information matches a feature included in the database, in response to determining that the identity information matches the feature included in the database, retrieving the unique identifier associated with the matched feature from the database, determining a targeted communication based on the provided unique identifier (refer for example to paragraphs [0070], [0072], [0075], [0082], [0099], [0104] and [0105]); and providing the targeted communication for display on an interactive display screen of a fuel dispenser (refer for example to paragraphs [0072], [0074], [0092] and [0093]).


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marion, Kaehler Withrow, Wilson, Leatherman, Johnson and Betancourt all disclose systems similar to applicant’s claimed invention.  






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667
September 27, 2022